Honorable George H. Sheppard
Comptrollerof Public Accounts
Austin, Texas
Dear Sir:                Opinion No. O-3797
                         Re: Liability of agencies and in-
                              strumentalities of the Federal
                              Government, and counties, cities,
                              school districts and other poll-
                              tical subdivisions of the State
                              of Texas, for the excise tax
                              levied by Article 6, House Bill
                              No. 8, Acts, Regular Session,
                              47th Legislature, upon the sale
                              or use of motor vehicles In
                              Texas.
        Your letter of July, 21, 1941, submits for our opinion
the following question, which we quote therefrom:
        "'Youwill please advise this department
    whether the one per cent motor vehicle tax,
    le,viedby Article 6, House Bill 8, Acts of the
    Regular Session of the Forty-seventh Legisla-
    ture, accrues on motor vehicles owned and op-
    er#stedby agencies of the federal government,
    co'unties,titles, school districts, and other
    political subdivisions."
        Section 1, Article 6, House Bill No. 8, Acts, Regular
Session, Forty-seventh Legislature, levies an excise tax upon
every retail sale of a motor vehicle in this State, equal to
one per cent of the total consideration paid or to be paid to
the seller by the buyer. Section 2 of said Article levies, in
the same amount, another species of an excise tax, to-wit, a
use tax, upon every motor vehicle purchased at retail sale out-
side of this State and brought into this State for use upon the
public highways thereof.
        Inasmuch as all owners of motor vehicles purchased in
Texas, or purchased elsewhere and brought into the State for
use upon the highways, must, before operating such vehicles
upon the public hlghwags, roads and streets of the State, ap-
ply to the assessor-collector of taxes of the county in which
Honorable George H. Sheppard, page 2         o-3797


he resides, for the registration of such vehicles for the
ensuing or current calendar year or unexpired portion there-
of and pay license or registratfon fees therefor, (Article
6675a-3, Vernon's Annotated Civil Statutes) the Legislature
conceived that the effective administration of a sales or
use tax upon motor vehicles could best be lodged wLth such
assessor-collector of taxes of the several counties, Hence,
Section 5 of the Act before us provides the following method
of col.lectlon:
        "The taxes levied In this Article shall be
    collected by the Assessor and Collector of Taxes
    of the county in which any such motor vehicle is
    first registered or first transferred after such
    a sale; the Tax Collector shall refuse to accept
    for registration or for transfer any motor vehicle
    ur.tllthe tax thereon is paid.
        "When a tax becomes due on a motor vehicle
    purchased outside of this State and brought into
    this State for use upon the highways, the person,
    firm, or corporation operating said motor vehicle
    uF!onthe public highways of this State shall pay
    theetax imposed by Section 2 to the Tax Collector
    of the county in which such motor vehicle is to
    be registered. The tax shall be paid at the time
    a&tplicatlonIs made for registration of said motor
    vehicle, and the Tax Collector shall refuse to
    issue the registration license until the tax is
    paid."
         But the Tax Assessor-Collector of the county, under
contrclling statutes, has nothing whatsoever to do with the
registration of the motor vehicles involved In your inquiry,
but rather, the registration of such vehicles Is with the
State Highway Department exclusively. The portion of Article
6675a-3,  Vernon's Annotated Civil Statutes, pertinent here,
reads as follows:
       'IOwnersof motor vehicles, trailers and
   semi-trailers, which are the property of, and
   used exclusively in the service of the United
   States Government, the State of Texas, or any
   County, City or School District thereof, shall
   apply annually to register all such vehicles,
   but shall not be required to pay the registra-
   tion fees herein prescribed, provided that af-
   fidavit is made at the time of registration by
   a person who has the proper authority that such
   vehicles are the property of and used excluslve-
-    -




    Honorable George H. Sheppard, page 3          0 -3797


         ly In the service of the United States Govern-
         ment, the State of Texas, or County or City or
         School District thereof, as the case may be ..."
            Article 6675a-3aa, Vernon's Annotated Civ11 Statutes,
    provides as follows:
             "Before the delLvery of license plates to
         anyone engaged exclusively in the service of
         and operating vehicles which are the property
         of the United States Government, or the State
         of Texas, or any counties, or cities thereof,
         such application shall have the approval of the
         State Highway Department before said plates are
         issued to any such applicant, and if 1t appears
         that said vehicle was transferred to any such
         agency for the sole purpose of evadFng the pay-
         ment of registration fees, or that the same was
         not made In good faith, such plates shall not be
         issued. If, after the issuance of such, said
         vehicles cease to be, or are found to not be the
         property of such agencies, then such license fee
         receipt may be revoked, said plates may be re-
         called, ar‘ taken into possession by the State
         Hl.ghwayDcpaptment. Said Department may provide
         for the issuance of specially designated plates
         to those exempt by law, and may provide rules
         and regulations for the Issuance thereof, and
         for the enforcement hereof, and it shall be un-
         lawful for any person to operate a vehicle if
         the license fee receipt has been revoked, and
         any such person shall be liable for the penal-
         ties prescribed for the failure to register a
         motor vehicle, which is being driven upon public
         hi.ghwags.
                  "
            It is our understanding that the State Highway Depart-
    ment and the various Tax Assessors-Collectors of the State
    have uniformly and consistently construed the above provisions
    to req,uireall matters affecting the registration of motor
    vehicles owned and operated by agencies of the United States,
    the State of Texas, or any of its political subdivisions, to
    be handled entirely and exclusively by said State Highway De-
    partment and to place no authority or duty whatsoever upon
    the various Tax Assessors-Collectors of the State In this con-
    nection.
            This existing statutory law and administrative or de-
    partmental interpretation thereunder, was, presumptively, and
    in contemplation of law, in the leglslatlve mind and intent
Honorable George PI.Sheppard, page 4           0 -3797


when the instant Act was subsequently enacted to levy a sales
or use tax upon motor vehicles and place the collection of
such taxes exclusively with the county Tax Assessors-Collectors.
Therefore, although we find no express exemption of the motor
vehic!.esdescribed in your letter, from the tax levied by
this Act, we think the above statutes and considerations
necessarily imply the exemption of such vehicles from the
purview and intendment of the Act.   No method of collector
Lng this tax upon the sale or use of such described vehicles
being devised or arranged by the Legislature, It would be an
anomaly to hold that nevertheless the Legislature intended
that such a tax would accrue.
         Trusting the foregoing fully answers your Inquiries,
we are
                                   Yours very truly
                                ATTORNEY GENERAL OF TEXAS


                                   By s/Pat M. Neff, Jr.
                                        Pat M. Neff, Jr.
                                               Assistant
PMR:LM:wc

APPROVED AUG 4, 1941
s/Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/BWB Chairman